Case: 20-40594     Document: 00515875593         Page: 1     Date Filed: 05/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 25, 2021
                                  No. 20-40594
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Fernando Mata,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 7:17-CR-588-20


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Juan Fernando Mata, federal prisoner # 41264-479, pleaded guilty to
   conspiring to possess with intent to distribute 100 kilograms or more of
   marijuana and was sentenced in 2019 to 130 months of imprisonment. After
   denying Mata’s August 2020 motion to withdraw his guilty plea, the district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40594       Document: 00515875593          Page: 2   Date Filed: 05/25/2021




                                     No. 20-40594


   court denied his motion for leave to proceed in forma pauperis (IFP) on
   appeal.
          By moving to proceed IFP in this court, Mata challenges the district
   court’s certification that his appeal is not taken in good faith. See Baugh
   v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry “is limited to whether
   the appeal involves legal points arguable on their merits (and therefore not
   frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citations omitted).
          “After the court imposes sentence, the defendant may not withdraw
   a plea of guilty . . . and the plea may be set aside only on direct appeal or
   collateral attack.” Fed. R. Crim. P. 11(e). Mata’s post-sentencing motion
   to withdraw his guilty plea was “an unauthorized motion which the district
   court was without jurisdiction to entertain.” United States v. Early, 27 F.3d
   140, 142 (5th Cir. 1994); see Fed. R. Crim. P. 11(e).
             Further, since Mata had already been denied 28 U.S.C. § 2255 relief,
   and because we had not granted Mata authorization to file a second or
   successive § 2255 motion, the motion to withdraw would have been
   unauthorized even if the district court had construed it as a § 2255 motion.
   See 28 U.S.C. § 2244(b)(3)(C); § 2255(h); Reyes-Requena v. United States,
   243 F.3d 893, 897-99 (5th Cir. 2001) (holding that § 2244(b)(3)(C) has been
   incorporated into § 2255). Mata has failed to identify a nonfrivolous issue for
   appeal. See Howard, 707 F.2d at 220.
          The motion for leave to proceed IFP is DENIED, and the appeal is
   DISMISSED as frivolous. See 5th Cir. R. 42.2.




                                          2